Citation Nr: 0320470	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  95-01 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
residuals of a shell fragment wound to the left shoulder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1966  
to December 1968 and from September 1970 to March 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1993 rating decision of the Department of 
Veterans Affairs (VA) Waco Regional Office (RO), which 
granted an increased rating of 20 percent for the veteran's 
left shoulder disability.  The veteran appealed indicating 
that he is entitled to an even higher evaluation.


REMAND

The veteran is seeking an increased rating for residuals of a 
shell fragment wound to the left shoulder.  In August 2002, 
the Board initiated further evidentiary development that has 
now been completed pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002).  However, following completion of 
development but before the case came before the Board for 
final appellate review, the U.S. Court of Appeals for the 
Federal Circuit (Court of Appeals) issued its decision in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
02-7304, -7305, -7316 (Fed. Cir., May 1, 2003).  In that 
decision, the Court of Appeals invalidated 38 C.F.R. 
19.9(a)(2) insofar as it allowed the Board to obtain evidence 
and decide an appeal considering that evidence when it was 
not considered by the Agency of Original Jurisdiction (AOJ) 
and when no waiver of AOJ consideration was obtained.  See 
38 C.F.R. § 20.1304 (2002).  Because of this Court action, 
the Board has no jurisdiction to adjudicate this appeal prior 
to consideration of the new evidence by the RO.  A remand is 
required in order to accomplish RO consideration and the 
issuance of supplemental statement of the case (SSOC).   

In addition, the veteran must be apprised of the provisions 
of the Veterans Claims Assistance Act of 2000 (VCAA) before 
the Board can render a decision in this matter.

Finally, in July 2002, the veteran requested a hearing before 
a Veterans Law Judge (VLJ) at the RO.  Thus, a travel Board 
hearing must be scheduled before this matter is decided by 
the Board.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must notify the veteran of the 
provisions of VCAA.  Then, the RO must 
review the claims file and ensure that 
all notification and development action 
required by VCAA is completed.  In 
particular, the RO must ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 are fully 
complied with and satisfied.  

2.  The RO must review the claims folder, 
to include the newly obtained evidence, 
and issue an SSOC concerning the issue of 
entitlement to an evaluation in excess of 
20 percent for a left shoulder 
disability.  The Board asks that the 
provisions of VCAA and the pertinent 
recently revised provisions of the Rating 
Schedule be detailed in the SSOC.  

3.  The RO should contact the veteran to 
determine whether he still seeks a travel 
board or central office hearing before 
the Board.  If a travel board is 
requested, the RO should take appropriate 
action.  

4.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




